FILED
                                                                   FEB 17 2016
 1                         NOT FOR PUBLICATION
                                                               SUSAN M. SPRAUL, CLERK
                                                                 U.S. BKCY. APP. PANEL
 2                                                               OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )      BAP No.      CC-15-1057-CTaF
                                   )
 6   JUN HO YANG and HO SOON HWANG )      Bk. No.      2:04-bk-19539-RN
     YANG,                         )
 7                                 )      Adv. No.     2:13-ap-01936-RN
                    Debtors.       )
 8   ______________________________)
                                   )
 9   JUN HO YANG; HO SOON HWANG    )
     YANG,                         )
10                                 )
                    Appellants,    )
11                                 )
     v.                            )      MEMORANDUM*
12                                 )
     FUND MANAGEMENT INTERNATIONAL,)
13   LLC,                          )
                                   )
14                  Appellee.      )
     ______________________________)
15
                    Argued and Submitted on January 21, 2016
16                           at Pasadena, California
17                         Filed – February 17, 2016
18            Appeal from the United States Bankruptcy Court
                  for the Central District of California
19
         Honorable Richard M. Neiter, Bankruptcy Judge, Presiding
20
21   Appearances:     Mark Edwards of Heller & Edwards argued for
                      appellee Fund Management International, LLC
22
23
24
25
26        *
            This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
28   See 9th Cir. BAP Rule 8024-1.
 1   Before:   CORBIT**, TAYLOR and FARIS, Bankruptcy Judges.
 2                                INTRODUCTION
 3        Chapter 7 debtors Jun Ho Yang and Ho Soon Hwang Yang appeal
 4   the summary judgment of the bankruptcy court determining that a
 5   judgment debt owed by the Yangs to appellee Fund Management
 6   International, LLC (“FMI”) is excepted from discharge under
 7   11 U.S.C. § 523(a)(2)(A).1    While only Jun Ho Yang (“Yang”)
 8   actively managed the companies, the nondischargeability complaint
 9   also named his wife, Ho Soon Hwang Yang, as a defendant.    FMI
10   consistently alleged in both the state court and in the
11   nondischargeability action that Ms. Yang participated in the
12   fraud by knowingly accepting the benefits of the FMI funds
13   diverted by her husband for their personal use.    FMI also alleged
14   that she was "fully aware of the facts of the fraud at the time
15   it was occurring."   Thus, any reference to Yang is with the
16   understanding that his wife was also found culpable.
17        Yang’s arguments, as presented in his appellate materials,
18   were devoid of merit and generally contravened by the record.
19   Additionally, without notice to this court or to opposing
20   counsel, Yang failed to appear before the Panel as scheduled.
21        For the reasons that follow, we hold that the bankruptcy
22   court did not err in granting FMI’s summary judgment motion.      The
23
24
          **
            Hon. Frederick P. Corbit, Chief Bankruptcy Judge for the
25   Eastern District of Washington, sitting by designation.
26        1
            Unless specified otherwise, all chapter and section
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
27
     all “Rule” references are to the Federal Rules of Bankruptcy
28   Procedure, Rules 1001-9037.

                                       2
 1   bankruptcy court properly found Yang’s judgment debt was
 2   nondischargeable based on specific facts.      The bankruptcy court
 3   did not rely on an unenforceable prepetition waiver contained in
 4   a settlement agreement.    Additionally, the bankruptcy court did
 5   not abuse its discretion by declining to conduct an evidentiary
 6   hearing as to Yang’s understanding of the effect of the
 7   Settlement Agreement and Stipulation for Entry of Judgment
 8   because Yang did not properly raise this issue at the trial
 9   court.   Accordingly, we AFFIRM.
10                             FACTUAL BACKGROUND
11        Only a brief recitation of facts is necessary, because the
12   facts giving rise to the judgment at issue are not in dispute.2
13   Yang was the president and principal of With Sam Ma, Inc.
14   (“Samma”).   Samma was in the business of loaning money secured by
15   vehicle titles.   In 1998, Samma solicited capital from
16   individuals by advertising in the Los Angeles Times.     FMI
17   responded to Samma’s advertisement.    After meeting with Yang, FMI
18   “made an initial investment of $170,000 in Samma.”3     FMI made
19
          2
20          The bankruptcy court found in its Findings of
     Uncontroverted Facts and Conclusions of Law that “Yang stipulated
21   to the facts alleged in [FMI’s] State Court Complaint.” The
     bankruptcy court was referring to FMI’s state court complaint
22   filed in the Superior Court of the State of California against
23   the Yangs and other defendants (entitled Fund Management
     International, LLC v. Jun Ho Yang, et. al. (LASC BC244935)
24   (“State Court Complaint”)). Yang does not dispute this finding.
          3
25          Initially, the timing of this appeal may appear confusing
     given that the state court judgment (found by the bankruptcy
26   court to be nondischargeable) was entered in 2003 and Yang
     received a bankruptcy discharge in 2004. However, the bankruptcy
27
     case was reopened in 2013 to litigate the dischargeability of the
28                                                      (continued...)

                                        3
 1   additional subsequent loans of various amounts to Samma based on
 2   Yang’s continued representations that all “capital was being used
 3   to make loans secured by vehicle titles and that there were no
 4   losses.”   In total, FMI loaned Samma approximately $3,930,000.00.
 5   Each loan was memorialized by a written contract.   The terms of
 6   each loan contract included, inter alia, that (1) “FMI would
 7   receive monthly interest payments,” (2) if FMI requested, Samma
 8   would repay FMI’s principal investment amount within one month of
 9   the demand, (3) FMI’s “investment funds would be used to make
10   loans to qualified parties who would surrender collateral in the
11   form of clear title to their motor vehicle, and that the maximum
12   loan would be forty percent of the wholesale value of the
13   vehicle,” (4) the vehicle “titles would not be used or pledged as
14   collateral or security for any other transactions,” (5) FMI would
15   be informed of any circumstances that might negatively affect its
16   investment, and (6) Samma “would be run in compliance with all
17   applicable rules, statutes and laws.”
18        Initially, FMI received regular payments on its investments.
19   However, after a couple of years, Samma became delinquent in
20   making its monthly distributions to FMI.   Yang assured FMI that
21   Samma was doing fine and that the delay in payments was strictly
22   a function of changes in the vehicle title loan industry.   Not
23   convinced, FMI made repeated requests for a “complete accounting
24   of Samma’s portfolio of loans.”   Yang did not comply.   Rather, he
25
          3
26         (...continued)
     judgment debt after it found that “[FMI] . . . did not receive
27   notice of [Yang’s 2004] bankruptcy filing and discharge until
     4/8/2013 when [Yang] faxed [FMI] a letter regarding the discharge
28   of its debt as a result of this 2004 bankruptcy filing.”

                                       4
 1   made repeated excuses to delay producing the documents.    When
 2   Yang finally provided FMI with accounting documents, the
 3   documents contained numbers that FMI later learned had been
 4   intentionally changed to deliberately overstate assets and
 5   receivables.   Additionally, FMI learned that Yang had used some
 6   of the money FMI invested in Samma to “make business loans to
 7   third parties that were outside the scope of Samma’s business”
 8   and to purchase various parcels of real property in Yang’s
 9   individual name.
10        After discovering that Yang had used FMI’s investment funds
11   for non-intended and non-approved purposes, FMI “demanded a
12   return of its capital.”   Yang told FMI that “he did not have the
13   money and could not repay it unless he was given some time.”      In
14   response, rather than immediately taking legal action, FMI
15   proposed to work with Yang to help him to repay his debts.
16   Although Yang indicated he was in favor of FMI’s proposed plans,
17   he failed to cooperate.   Thus, because of Yang’s (1) continued
18   refusal to cooperate, (2) admissions to FMI that he had
19   intentionally misrepresented Samma’s assets, (3) admissions that
20   he had ordered staff to deliberately mislead FMI as to the health
21   and compliance of Samma, and (4) liquidation and conversion of
22   Samma’s assets to his own personal use, FMI initiated legal
23   proceedings against Yang in an attempt to recoup its capital
24   investment.
25   State Court Proceedings
26        FMI filed its proceedings against Yang in California state
27   court in 2001.   FMI’s State Court Complaint alleged, among other
28   causes of action, claims for fraud, conversion, breach of

                                      5
 1   fiduciary duty and constructive fraud.   Almost two years later,
 2   after extensive litigation and discovery, the parties resolved
 3   the case by entering into a settlement agreement (“Settlement
 4   Agreement”).   The parties also stipulated to entry of judgment
 5   (“Stipulation for Entry of Judgment”) in FMI’s favor in the
 6   amount of $3,000,000.00.   The Settlement Agreement set out a
 7   schedule of payments.   Additionally relevant to this appeal, is
 8   the language Yang approved in both the Settlement Agreement and
 9   the Stipulation for Entry of Judgment stipulating and admitting
10   to the facts as alleged in FMI’s State Court Complaint.
11   Specifically, paragraph 12 of the Settlement Agreement provided:
12        Yang stipulates to the facts supporting the claims made
          against him and that said facts and claims allege
13        liability for, that he is admitting liability for and
          that the facts and claims are within the meaning of
14        11 U.S.C.A. 523 . . . . Yang agrees that this
          stipulation can be used in favor of FMI or its
15        assignees and against Yang in any action in which Yang
          or a business entity owned and controlled by Yang is a
16        party to an action for protection under the Bankruptcy
          Code.
17
18   (Emphasis added.)   Paragraph 3 of the Stipulation for Entry of
19   Judgment stated: “Yang admits to the facts as alleged in the FMI,
20   Samma and GWSM complaint in this action and consents to the entry
21   of a judgment in the amount of $3,000,000 based on these facts.”
22   (Emphasis added.)
23        When Yang subsequently defaulted under the Settlement
24   Agreement, a judgment (“State Court Judgment”) was entered in the
25   state court action against Yang for $3,660,090.00 pursuant to the
26   Stipulation for Entry of Judgment.
27   Bankruptcy Court Proceedings
28        In 2004, after the State Court Judgment was entered, Yang

                                      6
 1   filed for bankruptcy and received a discharge.   FMI did not learn
 2   about Yang’s bankruptcy until 2013.   FMI then promptly filed a
 3   Motion to Reopen the Case for the Purpose of Litigating Complaint
 4   for Non-Dischargeability, that was subsequently granted.
 5        FMI then filed its first motion for summary judgment,
 6   seeking a determination that Yang’s liability under the State
 7   Court Judgment was nondischargeable pursuant to §§ 523(a)(2)(A)
 8   and (a)(3)(B).   In its summary judgment motion, FMI asserted that
 9   the doctrine of collateral estoppel precluded relitigation of
10   FMI’s fraud claims.   At the hearing on the summary judgment
11   motion, FMI argued that regardless of whether collateral estoppel
12   applied, Yang’s stipulation to all of the facts contained in the
13   State Court Complaint demonstrated that Yang had obtained money
14   from FMI through fraudulent means and that the judgment debt
15   should be determined nondischargeable.   The bankruptcy court
16   denied FMI’s summary judgment motion on the basis of collateral
17   estoppel.   However, the court indicated that FMI could file
18   another summary judgment motion based on the stipulated facts.
19        Pursuant to the bankruptcy court’s ruling, FMI filed a
20   second motion for summary judgment asserting that the facts
21   stipulated to by Yang in the State Court Complaint demonstrated
22   the nondischargeability of the subject debt.   Although the
23   bankruptcy court again denied FMI’s motion for summary judgment,
24   the denial was due to procedural deficiencies rather than a
25   denial on the merits.
26        FMI corrected the deficiencies and filed its third motion
27   for summary judgment.   FMI again argued that the stipulated facts
28   should be considered undisputed and that those facts established

                                      7
 1   nondischargeability pursuant to §§ 523(a)(2)(A) and (a)(3)(B).
 2   After allowing additional briefing, the bankruptcy court issued
 3   an order granting FMI’s third motion for summary judgment.        The
 4   bankruptcy court entered Findings of Uncontroverted Facts and
 5   Conclusions of Law (primarily based on the stipulated facts) in
 6   support of its judgment.
 7        Yang timely filed his appeal of the bankruptcy court’s grant
 8   of summary judgment.
 9                               JURISDICTION
10        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
11   §§ 1334 and 157(b)(2)(I).    We have jurisdiction under 28 U.S.C.
12   § 158.
13                                   ISSUES
14        1.     Whether the bankruptcy court found that Yang waived his
15               right to pursue discharge of the judgment debt by
16               signing the Settlement Agreement that included a
17               prepetition waiver clause.
18        2.     Whether the bankruptcy court erred by relying on the
19               stipulated facts to find the judgment debt
20               nondischargeable.
21        3.     Whether the bankruptcy court erred by not conducting an
22               evidentiary hearing to determine whether Yang was fully
23               informed as to the effects of signing the Settlement
24               Agreement and Stipulation for Entry of Judgment.
25                            STANDARD OF REVIEW
26        We review de novo the bankruptcy court’s grant of summary
27   judgment.    SNTL Corp. v. Ctr. Ins. Co. (In re SNTL Corp.),
28   571 F.3d 826, 834 (9th Cir. 2009).       We also review de novo

                                       8
 1   whether a debt is excepted from discharge under § 523(a)(2)(A).
 2   Tsurukawa v. Nikon Precision, Inc. (In re Tsurukawa), 258 B.R.
3   192, 195 (9th Cir. BAP 2001).    We review the bankruptcy court’s
 4   findings of fact for clear error and the court’s conclusions of
 5   law de novo.   See Neben & Starrett, Inc. v. Chartwell Fin. Corp.
 6   (In re Park-Helena Corp.), 63 F.3d 877, 880 (9th Cir. 1995).      We
 7   review a bankruptcy court’s evidentiary rulings for abuse of
 8   discretion.    First Card v. Carolan (In re Carolan), 204 B.R. 980,
 9   984 (9th Cir. BAP 1996).    A bankruptcy court abuses its
10   discretion if it applies the wrong legal rule or if its
11   “application of the [correct] rule was illogical, implausible, or
12   without support in the record.”    Chun v. Korean Airlines Co.,
13   Ltd. (In re Korean Air Lines Co. Ltd., Antitrust Litig.),
14   642 F.3d 685, 698 & n.11 (9th Cir. 2011) (citing United States v.
15   Hinkson, 585 F.3d 1247, 1251 (9th Cir. 2009) (en banc)).
16                                DISCUSSION
17   I.   The bankruptcy court did not find Yang waived his right to
          seek discharge.
18
19        Yang argues that the bankruptcy court treated his
20   stipulation as “a waiver of discharge, which is unenforceable.”
21   Yang’s argument is both difficult to follow and contradicted by
22   the record.    The bankruptcy court specifically found that Yang
23   had not waived his right to obtain a discharge.    Rather, the
24   court found that Yang had stipulated to certain facts and those
25   facts, when taken together, supported a finding of
26   nondischargeability.
27        Yang correctly argues that prepetition bankruptcy waivers
28   are unenforceable.    See Bank of China v. Huang (In re Huang),

                                       9
 1   275 F.3d 1173, 1177 (9th Cir. 2002); Hayhoe v. Cole (In re Cole),
 2   226 B.R. 647, 651-54 (9th Cir. BAP 1998).   This circuit has
 3   continually reaffirmed that prepetition waivers of bankruptcy
 4   discharge are unenforceable as against public policy.   See Cont’l
 5   Ins. Co. v. Thorpe Insulation Co. (In re Thorpe Insulation Co.),
 6   671 F.3d 1011, 1026 (9th Cir. 2012) (reaffirming the holding in
 7   In re Huang, and again citing with approval to In re Cole, the
 8   finding that “it is against public policy for a debtor to waive
 9   the prepetition protection of the Bankruptcy Code.”).   Thus, the
10   bankruptcy court would have erred if it relied on the prepetition
11   waiver in the Settlement Agreement to find that Yang’s judgment
12   debt was nondischargeable.
13        However, the court (contrary to Yang’s argument) did not
14   rely on the Settlement Agreement to find waiver or that the debt
15   was nondischargeable.   Rather, the court looked behind the
16   Settlement Agreement to the facts.4   After analyzing the facts,
17   the court found that the debt was for money obtained by fraud,
18   within the terms of the nondischargeability statute.    Indeed, in
19   its ruling denying FMI’s first motion for summary judgment, the
20   court expressly stated that it would not find the Settlement
21
          4
            The bankruptcy court relied on the Settlement Agreement
22
     and the Stipulation for Entry of Judgment to find that Yang had
23   admitted to the facts as alleged in the State Court Complaint.
     However, there is no evidence that the bankruptcy court’s
24   reliance on the stipulated facts was error. Indeed, dicta in
     In re Cole supports the bankruptcy court’s reliance on Yang’s
25   stipulation as to the underlying facts. In In re Cole, this
26   court acknowledged that while prepetition waivers are
     unenforceable, ”if the parties [had] stipulated to the underlying
27   facts that support a finding of nondischargeability, the
     Stipulated Judgment would then be entitled to collateral estoppel
28   application.” In re Cole, 226 B.R. at 655.

                                     10
 1   Agreement collaterally estopped Yang from seeking discharge of
 2   the debt simply because it contained a prepetition bankruptcy
 3   waiver clause.   Rather, the court explained that it would look to
 4   the facts to determine the nature of a debt.    The appropriateness
 5   of a bankruptcy court’s examination of the facts to determine the
 6   nature of a debt, despite the existence of an unenforceable
 7   prepetition waiver clause, has been expressly affirmed by the
 8   Supreme Court.   See Archer v. Warner, 538 U.S. 314, 319-20 (2003)
 9   (explaining that “the mere fact that a conscientious creditor has
10   previously reduced his claim to judgment should not bar further
11   inquiry into the true nature of the debt” and that a bankruptcy
12   court retains the power to determine if the settlement agreement
13   represents a debt for money obtained by fraud).    Ultimately, the
14   bankruptcy court found that the facts, not the Settlement
15   Agreement, demonstrated that the debt was for money obtained by
16   fraud and, therefore, nondischargeable.
17        Although Yang attempts to challenge the bankruptcy court’s
18   grant of summary judgment on the basis that the bankruptcy court
19   used the Settlement Agreement as a waiver of his right to seek
20   discharge of the debt, Yang fails to identify anything in the
21   record to support his argument.    Yang’s arguments are based on
22   conclusory statements, without factual support or case law
23   authority, and have failed to convince this Panel that the
24   bankruptcy court erred.   See Hartman v. Gilead Scis., Inc.
25   (In re Gilead Scis. Sec. Litig.), 536 F.3d 1049, 1055 (9th Cir.
26   2008) (noting that reviewing court need not accept as true
27   “allegations that are merely conclusory, unwarranted deductions
28   of fact, or unreasonable inferences”).    In this case, the record

                                       11
 1   clearly refutes Yang’s assertions.   As discussed above, the
 2   bankruptcy court did not find that Yang stipulated to waive his
 3   right to discharge.   Rather, the bankruptcy court correctly
 4   looked behind the Settlement Agreement to the specific facts to
 5   which Yang stipulated to determine whether the judgment debt was
 6   a debt for money obtained by fraud and therefore,
 7   nondischargeable pursuant to § 523(a)(2)(A).5    Thus, Yang has
 8   failed to demonstrate that the bankruptcy court improperly found
 9   that he waived his right to seek discharge of the judgment debt.
10   II.   The bankruptcy court did not err in finding the facts as
           alleged in the State Court Complaint clear, precise, and
11         sufficient to make a determination of nondischargeability.
12         Yang also argues that the bankruptcy court committed error
13   because the stipulated facts on which it relied were too vague to
14   support a finding of nondischargeability.   Importantly, Yang does
15   not argue (1) that the bankruptcy court applied the wrong law,
16   (2) that his stipulation was involuntary, (3) that he did not
17   actually stipulate to the facts as alleged by FMI in its State
18   Court Complaint, or (4) that the Settlement Agreement or the
19   Stipulation for Entry of Judgment are invalid.    Rather, the only
20   argument Yang makes is that the stipulated facts were too vague
21   for the bankruptcy court to find nondischargeability.    In order
22   for Yang to succeed on such an argument, Yang must establish that
23   the bankruptcy court’s findings were clearly erroneous, or in
24
           5
            Even if the prepetition waiver clause contained in the
25   Settlement Agreement precluded our reliance on its contents, the
26   Stipulation for Entry of Judgment also clearly stated that Yang
     admitted to the facts as alleged in FMI’s State Court Complaint.
27   The Stipulation does not contain any similar prepetition waiver
     language and thus forms an adequate basis for the determination
28   that Yang stipulated to facts establishing nondischargeability.

                                     12
 1   other words, “illogical, . . . implausible, . . . or without
 2   support in inferences that may be drawn from the record.”    See
 3   Hinkson, 585 F.3d at 1262.   Yang fails to satisfy this burden.
 4        First, the record demonstrates that the bankruptcy court
 5   properly found Yang stipulated to the facts contained in FMI’s
 6   State Court Complaint.   Both the Supreme Court and the Ninth
 7   Circuit have repeatedly affirmed that “stipulations serve both
 8   judicial economy and the convenience of the parties, [and] courts
 9   will enforce them absent indications of involuntary or uninformed
10   consent.”   CDN Inc. v. Kapes, 197 F.3d 1256, 1258 (9th Cir.
11   1999); see also Brawders v. Cty. of Ventura (In re Brawders),
12   503 F.3d 856, 863 (9th Cir. 2007) (stating that “basic contract
13   principles apply in interpreting stipulations”).   Additionally,
14   the Supreme Court has emphasized that parties will be bound by
15   facts to which they stipulate.
16        Factual stipulations are binding and conclusive, and
          the facts stated are not subject to subsequent
17        variation. So, the parties will not be permitted to
          deny the truth of the facts stated, or to maintain a
18        contention contrary to the agreed statement, or to
          suggest, on appeal, that the facts were other than
19        as stipulated or that any material fact was omitted.
20   Christian Legal Soc. Chapter of the Univ. of Cal., Hastings Coll.
21   of the Law v. Martinez, 561 U.S. 661, 677 (2010) (internal
22   citations and alterations omitted).   Thus, a “defendant who has
23   stipulated to the admission of evidence cannot later complain
24   about its admissibility” unless he can show that the stipulation
25   was involuntary.   United States v. Technic Servs., Inc., 314 F.3d
26   1031, 1045 (9th Cir. 2002), overruled on other grounds by United
27   States v. Contreras, 593 F.3d 1135 (9th Cir. 2010); see contra
28   Wank v. Gordon (In re Wank), 505 B.R. 878, 889-90 (9th Cir. BAP

                                      13
 1   2014) (finding sufficient evidence to indicate statements in a
 2   declaration were given involuntarily and therefore, not
 3   reliable).
 4        Because Yang “admit[ted] to the facts as alleged in the FMI
 5   . . . complaint,” he was bound by them.    Indeed, Yang’s “factual
 6   stipulations [were] formal concessions that [had] the effect of
 7   withdrawing [those] fact[s] from issue and dispensing wholly with
 8   the need for proof of the fact.”     Christian Legal Soc., 561 U.S.
9   at 677-78 (internal citations and alterations omitted).    Although
10   Yang does not agree with the bankruptcy court’s conclusion based
11   on those facts, Yang provides no support demonstrating that the
12   bankruptcy court erred in relying on the facts alleged in FMI’s
13   State Court Complaint.
14        Additionally, Yang’s conclusory statement that the
15   stipulated facts were vague and unclear is unsupported and
16   contradicted by the clear and precise facts laid out in FMI’s
17   forty-one page State Court Complaint and subsequently restated in
18   the bankruptcy court’s Findings of Uncontroverted Facts and
19   Conclusions of Law.   Contrary to Yang’s argument, the bankruptcy
20   court thoughtfully and carefully laid out very specific and clear
21   facts relevant to each of the elements of § 523(a)(2)(A).    Yang
22   fails to plead facts or provide evidence demonstrating that the
23   bankruptcy court’s findings were illogical, implausible, or
24   without support.
25   III. The bankruptcy court did not abuse its discretion by failing
          to hold an evidentiary hearing.
26
27        Finally, Yang argues that the bankruptcy court abused its
28   discretion by failing to conduct an evidentiary hearing in order

                                     14
 1   to determine if he reasonably foresaw the effect of signing the
 2   Settlement Agreement and Stipulation for Entry of Judgement.    We
 3   decline to consider this issue on appeal, as it was not properly
 4   raised before the bankruptcy court in the first instance.
 5             Ordinarily, federal appellate courts will not
          consider issues not properly raised in the trial
 6        courts. An issue only is properly raised if it is
          raised sufficiently to permit the trial court to rule
 7        upon it.
 8             Notwithstanding this general rule, [a] reviewing
          court may consider an issue raised for the first time
 9        on appeal if (1) there are exceptional circumstances
          why the issue was not raised in the trial court,
10        (2) the new issue arises while the appeal is pending
          because of a change in the law, or (3) the issue
11        presented is purely one of law and the opposing party
          will suffer no prejudice as a result of the failure to
12        raise the issue in the trial court.
13   Ezra v. Seror (In re Ezra), 537 B.R. 924, 932-33 (9th Cir. BAP
14   2015) (internal citations and quotation marks omitted).    In this
15   case, Yang did not request an evidentiary hearing as to his
16   understanding of the Settlement Agreement until his Motion for
17   Rehearing on the court’s grant of FMI’s motion for summary
18   judgment.   Thus, Yang failed to adequately and timely raise this
19   argument in the bankruptcy court.    Additionally, Yang fails to
20   establish that the issue falls within any of the exceptions that
21   would make the issue appropriate for the Panel to consider.
22   Indeed, Yang cites no extraordinary circumstances.    In fact, Yang
23   provides no reason whatsoever as to why he failed to argue this
24   issue at the trial court.   Nor has Yang argued or presented
25   evidence demonstrating that he did not have a full and fair
26   opportunity to timely bring this issue before the bankruptcy
27   court.   Finally, this issue is not purely an issue of law.
28   Rather, Yang’s understanding of a document would be an entirely

                                     15
 1   factual issue.
 2                              CONCLUSION
 3        For the reasons set forth above, the bankruptcy court is
 4   AFFIRMED.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    16